DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 14 September 2022.
Claims 1 has been amended. 
Claims 1-16 are currently pending and have been examined.
Claims 1-16 are rejected.
This is a FINAL rejection.

Response to Arguments
Applicant’s arguments regarding the Drawing Objection have been fully considered and they are persuasive due to Applicant amendment.  The objection in the previous office action is withdrawn.
Applicant’s arguments regarding the Specification Objection have been fully considered and they are persuasive.  The objection in the previous office action is withdrawn.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the 35 USC § 101 Rejection have been fully considered but they are not persuasive.
Under Step 2A Prong 1, Applicant submits that “the pending claims do not recite an abstract idea.”  “the recitation of independent claim 1 cannot be practically applied in the mind, recite more than just mathematical concepts, and cannot be reasonably categorized as methods of organizing human activities.” Examiner respectfully disagrees.
The pending claims disclose tasks that can be performed by the human mind or with pen and paper.  The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. See 84 Fed. Reg. at 52 n.14.  For example, the claims disclose allowing a user to select a locality; a profession; a lifestyle choice; a selected number of years of run; and a user’s personal savings goal and presenting a scenario modeling a financial outcome based on the user selections.  That observation and evaluation task may be performed by the human mind or with pen and paper.
Examiner never stated that the claims are directed to a mathematical concept.
Finally, the claims are directed to a method of organizing human activity because the claims are directed to business relations and legal obligations and managing relationships.  Business relations and legal obligations occur when generating a proposed financial plan for the user based on inputs and historical rates of return.  Managing relationships occur when following rules to gather user input and data based on user input for the modeling of financial outcome.
  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2A Prong 2, Applicant submits that “the present claims, viewed at the highest level of generality, may involve steps of collecting, storing and linking data associated with financial performance, they are directed to a practical application that imposes a meaningful limit on the alleged abstract idea.”  Examiner respectfully disagrees.
The recited judicial exception may be integrated into a practical application of the judicial exception by:  (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The term “additional elements” is used for claim features, limitations, or steps that the claim recites beyond the identified judicial exception.  In the independent claims, the additional elements include the limitations “system “user interface,” “computer,” “computer readable storage device,” and “database”.
To integrate the exception into a practical application, the additional claim elements must, for example, improve the functioning of a computer or any other technology or technical field (see MPEP § 2106.05(a)), apply the judicial exception with a particular machine (see MPEP § 2106.05(b)), affect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)), or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (see MPEP § 2106.05(e)). See 2019 Revised Guidance.
None of the additional limitations is sufficient to integrate the judicial exception.  The present claims are disclosing a business solution” generating a proposed financial plan for a user based on user’s selections, not a technical solution to a technical problem.  The claims here do not recite an improvement for electronic devices.  Generally presenting a financial plan and allowing a user to change a selection, does not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.  Rather, the claim simply “includes instructions to implement an abstract idea on a computer” and “does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” 2019 Revised Guidance, 84 Fed. Reg. at 55.   The claim uses generic computer components and generic computer functionality to analyze user’s selections and historical data (i.e., data) to draw conclusions about that content, and to provide information about a possible future financial plan.  Claim 1 merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.  The claims generally present a result; they do not explain how the interface and plan may change in any special and different way.  Here, the additional limitations do not integrate the judicial exception into a practical application.
The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Under Step 2B, Applicant submits that “the claims are directed to something significantly more than the idea itself.” Examiner respectfully disagrees.
First, Applicant submits that “the office must provide factual evidence to support any conclusion that the elements of the pending claims recite, both individually and in combination, no more than well-understood, routine, and conventional activities, in order to reject the claims under Section 101 at the second step of the eligibility analysis.  The 2019 Guidance and the MPEP 2106.07(a)(III) states: “Examiners should not assert that an additional element is well-understood, routine, or conventional unless the Examiner finds, and expressly supports the rejection in writing”.  Examiner never asserted in the previous Non-Final Office Action that an additional element was “well-understood, routine, or conventional”, and therefore Examiner did not have the burden to produce a document.
However, the present claims do not disclose non-generic arrangement of known, general elements.  Instead, the claims are using a generic processor to analyze user’s selections and real-time income and living expense data in order to prepare a financial plan for a user.   Because the Specification describes the additional elements in general terms, without describing the particulars, (for example, the Specification explains that the processor is a generic processor: [0063] The processor 110 shown in Figure 10 may be any type of computer processor known to those with ordinary skill in the art and capable of executing the processes described herein.),  the claim limitations may be broadly but reasonably construed as reciting generic computer components and techniques.
The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  The claims are directed to an abstract idea. Therefore, the arguments are not persuasive and the rejection is maintained. The claims are not patent eligible.
Applicant’s arguments with respect to the 35 USC § 103 Rejections for claims 1-16 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitations are: 
a means for input for a user to select: a locality; a profession; a lifestyle choice; a selected number of years of run simulation; and a user's personal savings goal; (Claim 1)
means for retrieving real-time income and cost of living expense data from a third party based on the user input of a selected locality, profession, and lifestyle choice; (Claim1)
means for presenting a simulated scenario modeling a financial outcome based on the user inputs and real-time income and cost of living expense data; and (Claim 1)
means for generating a proposed financial plan for the user based on historical rates of return.  (Claim 1) 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed idea is directed to an abstract idea without significantly more.  The claims do fall within at least one of the four categories of patent eligible subject matter (process), as Claim 1 is directed to a system comprising a series of components.  Therefore, the claims are directed to a statutory category. 
Under Step 2A Prong 1, with respect to Claims 1-16, the independent claim (Claims 1) is directed, in part, to savings simulation; collecting, storing, and linking data associated with financial performance of a user account; a user select: a locality; a profession; a lifestyle choice; a selected number of years of run simulation; and a user's personal savings goal; retrieving real-time income and cost of living expense data from a third party based on the user input of a selected locality, profession, and lifestyle choice; presenting a simulated scenario modeling a financial outcome based on the user inputs and real-time income and cost of living expense data; and generating a proposed financial plan for the user based on historical rates of return, and provide prompts for communicating information about changes in a probability of success for the proposed financial plan.  These claim elements are considered to be abstract ideas because they are directed to a mental process which includes concepts performed in the human minds (including observation; evaluation; judgment; opinion); and a method of organizing human activity which includes commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Observations and evaluation occur when evaluating the user input of locality, profession, lifestyle choice, number of years, personal savings goals in order to presented a scenario modeling a financial outcome; business relations and legal obligations occur when generating a proposed financial plan for the user based on inputs and historical rates of return; and managing relationships occur when following rules to gather user input and data based on user input for the modeling of financial outcome.  If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, commercial or legal interactions, and/or managing personal behavior or abstract ideas, then it falls within the “mental processes” and “a method of organizing human activity” grouping of abstract ideas.  Accordingly, these claims recite an abstract idea.
Under Step 2A Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: “system “user interface,” “computer,” “computer readable storage device,” and “database” to perform the claimed steps.  The computer in the steps is recited at a high-level generality (i.e., as a generic computer performing a generic computer function of receiving information, gathering and examining information, and presenting an output with that received information) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
Under Step 2B, the independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in Step 2A Prong 2, the additional elements of using a computer to collect data amount to no more than mere instructions to apply the exception using a generic computer component.  The claims do not recite additional elements that amount to significantly more because the claims just recite receiving data and presenting an output with that received data without specifying how it is done.  Mere ways to output collected data using a generic computer component cannot provide an inventive concept.  When considered individually or in combination, the claim elements and steps only contribute generic recitations of technical elements to the claims.  The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
Dependent claims 2-16 are directed to explaining more about the data collected and the reports generated.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including teaching and following rules or instructions), and mental processes which include concepts performed in the human minds (including observation; evaluation; judgment; opinion).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grizack et al. (US 2006/0074788 A1) hereinafter Grizack, in view of Marino et al. (US 2016/0117942 A1) hereinafter Marino, in view of Chhabra et al. (US 2006/0190372 A1) hereinafter Chhabra.
Claim 1
Grizack discloses the following limitations:
 A savings simulation system, comprising: a single general user interface; and a computer connected to the single general user interface and having: a computer readable storage device having a database module for collecting, storing, and linking data associated with financial performance of a user account; and a central processing unit connected to the single general user interface and the computer readable storage device, and(see at least [0014] [0017] [0018] [0063]-[0066] [0072] [0075]-[0077].  Grizack discloses interactively providing financial advice to an individual via a computer system includes receiving current information of the advisee, determining a future financial obligation of the advisee, determining a rate of return on investment that is required in order for the advisee to meet the future financial obligation, and providing a recommended asset allocation.  Grizack discloses a financial planning system comprises a user interface to display information to the advisee, a database for collecting and storing information, a central processing unit.). 
 running a plurality of core modules running: a means for input for a user to select: a locality; a profession;  a lifestyle choice; a selected number of years of run simulation; and a user's personal savings goal; (see at least [0014] [0081] [0108] [0072] [0089]-[0090] [0096] [0100] [00104] [0105] [0114] [0108] [0064] [0145] [0146] [0150] [0173] [0174] [0177] [0180]. Grizack discloses the automated financial system may collect information about the user through the use of one or more different modules, such as, geographic location, occupation, education level, goals, assets and debts, etc.).
means for retrieving real-time income and cost of living expense data from a third party; (see at least [0014] [0072].  Grizack discloses the financial advising system can draw information from third party sources such as: actuarial data; historical price data on securities from sources such as Morningstar; financial information of the advisee, such as banking and portfolio information maintained in other financial institution systems; market information, such as the days closing numbers for various market indices as well as individual stock securities pricing information; and the goals and characteristics of mutual funds.).  
means for presenting a simulated scenario modeling a financial outcome based on the user inputs and real-time income and cost of living expense data; and (see at least [0014] [0064] [0114]-[0116] [0150] [01532] [0153] [0183].  Grizack discloses each user will be presented with a life financial goal timeline.  The timeline on the GUI will display adjustments of various factors to allow a user to reach financial goals represented by the user’s current intended future life events.  The simulation may be changed based on user’s changing inputs.). 
means for generating a proposed financial plan for the user based on historical rates of return , and provide prompts for communicating information about changes  (see at least [0014] [0064] [0014] [0115] [0160] [0072] [0116][0173] [0175].  Grizack discloses determining a rate of return on investment that is required in order for the individual to meet the future financial obligation based on the individual's current financial situation; and then providing to the individual a recommended asset allocation and an indication of the probability that the future financial obligation will be met based on the individual's current financial situation and the recommended asset allocation.).

Grizack discloses the limitations shown above.  Grizack fails to specifically disclose inputting a profession and retrieving real-time income and cost of living expenses based on the user input of a selected profession.
However, Marino discloses the following limitations:
running a plurality of core modules running: a means for input for a user to select: a profession; a lifestyle choice; (see at least [0006] [0019] [0020] [0023] [0032] [0033] [0072] [0073].  Marino discloses a system to assess a preference of a user of a career and lifestyle choice.  The system interacts dynamically with the user and offers a learning platform to allow a user to see differences in financial stability based on various career choices and lifestyle choices. 
means for retrieving real-time income and cost of living expense data from a third party based on the user input of a selected locality, profession, and lifestyle choice; (see at least [0006] [0019] [0020] [0023] [0032] [0033] [0072] [0073] table 16; Table 21.  Marino discloses retrieving information regarding careers and lifestyle choices from local resources in the area that provide various career, college, and lifestyle services.). 
means for presenting a simulated scenario modeling a financial outcome based on the user inputs and real-time income and cost of living expense data; and (see at least [0006] [0019] [0020] [0023] [0032] [0033] [0072] [0073].  Marino discloses presenting to the user information regarding chosen career, lifestyle choices, and location in order to model fiscal management and reinforce monetary decisions that have a high likelihood of financial stability.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated financial system  of Grizack to incorporate the teachings of Marino and specifically disclose inputting a profession and retrieving real-time income and cost of living expenses based on the user input of a selected profession because doing so would allow a user to see financial management and reinforce monetary decisions that have a high likelihood of financial stability (see at least Marino [0003] [0023] [0072] [0020] [0006]).	

Grizack/Marino disclose the limitations shown above.  Grizack/Marino fail to specifically disclose providing communicating information about changes in a probability of success for the proposed financial plan.
Yet, Chhabra discloses the following limitations:
means for generating a proposed financial plan for the user based on historical rates of return, and provide prompts for communicating information about changes in a probability of success for the proposed financial plan.  (see at least [0006] [0007] [0027]-[0028] [0033] [0038] [0035]-[0036] [0041]-[0048] [0056].  Chhabra discloses a method and system for computing the probability of attaining one or more multiple financial goals.  Chhabra discloses that each goal is analyzed and reduced to a series of cash flows.  A plurality of paths is generated and communicated to the user.  A threshold criterion of success is established and presented to the user.  Each path is checked against the criterion of success.  The probability of success is a function of the paths that met the success criterion.  The user is prompted to enter relevant information and expectations of growth.   Chhabra discloses that the probability of achieving the goals is determined.  Additionally, the system may plot out an expected distribution of wealth for each period and forecasting, based on the step of analyzing, the probability of meeting the at least one financial goal to the user.  Chhabra discloses conveying portfolio analytics information to the user, the portfolio analytics information relating to results of the step of determining.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated financial system with real-time data of Grizack/Marino to incorporate the teachings of Chhabra and specifically disclose providing communicating information about changes in a probability of success for the proposed financial plan because doing so would allow the simulation of real life threshold concerns and optimize for many different goals (see at least Chhabra [0002] [0005]-[0007] [0031]).	



Claim 2
Grizack/Marino/Chhabra disclose the limitations shown above.  Further, Grizack discloses:
(Original)  The savings simulation system of claim 1, wherein the plurality of core modules further generate a personal savings calculator to provide an amount to invest for each year in retirement savings to meet the user's personal savings goal.  (see at least [0014] [0064] [0072] [0114] [0089]-[0090] [0100] [0104] [0105] [0108] [0008] [0043] [0120] [0133] [0141] [0146] [0147] [0155].  Grizack discloses generating a savings calculator to show the user if he will be able to achieve many of his financial goals at retirement, or if he may need to defer retirement or add more to retirement.). 
Claim 3
Grizack/Marino/Chhabra disclose the limitations shown above.  Further, Grizack discloses:
(Original)   The savings simulation system of claim 2, wherein the plurality of core modules includes a landing screen module to provide the user options to build the proposed financial plan.  (see at least Figs. 5, 7, 9, 20; [0014] [0074] [0076] [0092] [0125] [0172] [0173].  Grizack discloses the interactove financial planning advisor interface allows users to input information regarding current information, future goals, tailor plan, etc.). 

Claim 4
Grizack/Marino/Chhabra disclose the limitations shown above.  Further, Grizack discloses:
(Original)   The savings simulation system of claim 3, wherein the plurality of core modules further includes a my profile module permitting the user to enter information about a user's current age, a location, and a number of years the user wishes to save to meet the user's personal savings goal.  (see at least [0014] [0081]-[0083] [0064] [0072] [0114] [0089]-[0090] [0100] [0104] [0105] [0108] [0008] [0043] [0120] [0133] [0141] [0146] [0147] [0155].  Grizack discloses the user may enter his age, geographic location, and a number of years until retirement/number of years to run the simulation.). 

Claim 5
Grizack/Marino/Chhabra disclose the limitations shown above.  Further, Grizack discloses:
 (Original)  The savings simulation system of claim 4, wherein the my profile module permits the user to enter information regarding status and amount of student loans.  (see at least [0014] [0106] [0044] [0090] [0176].  Grizack discloses the user is asked to provide the value of outstanding student loans).

Claim 6
Grizack/Marino/Chhabra disclose the limitations shown above.  Marino specifically discloses permitting a user to select a job title:
 (Original)  The savings simulation system of claim 4, wherein the plurality of core modules further includes a career module permitting the user to select a job title of the profession.  (see at least [0006] [0019] [0020] [0023] [0032] [0033] [0072] [0073].  Marino discloses a user selects a future career.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated financial system  of Grizack/Marino/Chhabra to incorporate the teachings of Marino and specifically disclose permitting a user to select a job title because doing so would allow a user to see financial management and reinforce monetary decisions that have a high likelihood of financial stability (see at least Marino [0003] [0023] [0072] [0020] [0006]). 

Claim 7
Grizack/Marino/Chhabra disclose the limitations shown above.  Marino specifically discloses permitting a user to select a level of experience for various career choices:
 (Original)  The savings simulation system of claim 4, wherein the career module further permits the user to select a level of experience for the job title of the profession.  (see at least [0006] [0019] [0020] [0023] [0032] [0033] [0072] [0073].  Marino discloses the system allows a user to select from a plethora of careers with various experience levels and titles.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated financial system  of Grizack/Marino/Chhabra to incorporate the teachings of Marino and specifically disclose permitting a user to select a level of experience for various career choices because doing so would allow a user to see financial management and reinforce monetary decisions that have a high likelihood of financial stability (see at least Marino [0003] [0023] [0072] [0020] [0006]). 

Claim 8
Grizack/Marino/Chhabra disclose the limitations shown above.  Further, Grizack discloses:
 (Original)  The savings simulation system of claim 7, wherein the plurality of core modules further includes a invest module permitting the user to enter inputs directed to expected saving and investments during a number of the selected years of simulation to define the user's personal savings goal.  (see at least [0014] [0064] [0072] [0114] [0089]-[0090] [0100] [0104] [0105] [0108] [0008] [0043] [0120] [0133] [0141] [0146] [0147] [0155] .  Grizack discloses the user inputs retirement goals, retirement and savings accounts, and number of years until retirement in order to allow the financial system to run and determine if the user can take retirement at goal time, needs to defer retirement, and/or needs to add more to his savings and retirement accounts.). 

Claim 9
Grizack/Marino/Chhabra disclose the limitations shown above.  Further, Grizack discloses:
(Original)   The savings simulation system of claim 8, wherein the plurality of core modules further includes a my plan summary module that generates a report directed to a statistical likelihood of achieving the user's personal savings goal. (see at least Fig. 31, Fig. 30. Figs. 13-19 [0183] [0014] [0152]-[0154].  Grizack discloses a "Goal Achievement Probability Graph" is available for display to the user. The graph visually represents the statistical output of a financial model simulation that is used to generate a probability like the probability represented in the interface.  Moreover, Grizack discloses that the advisee will be shown that for example, there is a 92.3% probability of a Dream Achievement without Goal #6 and an 87% probability of Dream Achievement with Goal #6.).

Claim 10
Grizack/Marino/Chhabra disclose the limitations shown above.  Further, Grizack discloses:
(Original)   The savings simulation system of claim 8, wherein the my plan summary module further generates a further report establishing a confidence interval.  (see at least Fig. 31, Fig. 30. Figs. 13-19 [0183] [0014] [0152]-[0154].  Grizack discloses an “Acceptable” range of probability of reaching a Dream Achievement, a “Risky” range of probability, and an “Unacceptable” range of probability.). 

Claim 11
Grizack/Marino/Chhabra disclose the limitations shown above.  Further, Grizack discloses:
(Original)   The savings simulation system of claim 8, wherein the locality is a geographical region. (see at least [0014] [0081]  Grizack discloses the automated financial system may collect information about the user through the use of one or more different modules, such as, geographic location.). 

Claim 12
Grizack/Marino/Chhabra disclose the limitations shown above.  Further, Grizack discloses:
 (Original)  The savings simulation system of claim 11, wherein the lifestyle choice is directed to spending nature of the user.  (see at least [0014] [0064] [0108] [0081] [0108] [0072] [0089]-[0090] [0096] [0100] [00104] [0105] [0114] [0108] [0081] [0043] [0120] 0183] [0152]-[0154] [0145] [0146] [0150] [0173] [0174] [0177] [0180].  Grizack discloses the user inputs his assets, debts, dreams goals, and savings into the Financial Assistant System.  The user adds dreams for college, how many years college will take, and the amount of the college degree.  The user adds dream houses and the cost of that house.  The user adds other dreams, such as wishes to purchase a boat, RV, and/or second home one day.  The user inputs his savings accounts, etc.). 

Claim 13
Grizack/Marino/Chhabra disclose the limitations shown above.  Marino specifically discloses gathering data from local services in the area that offer the chosen services:
(Original)   The savings simulation system of claim 8, wherein the retrieved data is collected by governmental agencies or labor industries.  (see at least [0006] [0019] [0020] [0023] [0032] [0033] [0072] [0073].  Marino discloses table 16; Table 21; .  Marino discloses retrieving information regarding careers and lifestyle choices from local resources in the area that provide various career, college, and lifestyle services.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated financial system  of Grizack/Marino/Chhabra to incorporate the teachings of Marino and specifically disclose gathering data from local services in the area that offer the chosen services because doing so would allow a user to see financial management and reinforce monetary decisions that have a high likelihood of financial stability (see at least Marino [0003] [0023] [0072] [0020] [0006]). 



Claim 14
Grizack/Marino/Chhabra disclose the limitations shown above.  Marino specifically discloses the financial plan is dependent on the career, lifestyle choices, and location:
 (Original)  The savings simulation system of claim 1, wherein the proposed financial plan is dependent on the income data of a selected profession and cost data of living expenses for a selected geographical area from the user input.  (see at least [0006] [0019] [0020] [0023] [0032] [0033] [0072] [0073] table 16; Table 21.  Marino discloses retrieving information regarding careers and lifestyle choices from local resources in the area that provide various career, college, and lifestyle services.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated financial system  of Grizack/Marino/Chhabra to incorporate the teachings of Marino and specifically disclose the financial plan is dependent on the career, lifestyle choices, and location because doing so would allow a user to see financial management and reinforce monetary decisions that have a high likelihood of financial stability (see at least Marino [0003] [0023] [0072] [0020] [0006]). 

Claim 15
Grizack/Marino/Chhabra disclose the limitations shown above.  Further, Grizack discloses:
(Original)  The savings simulation system of claim 1, wherein the proposed financial plan is a budget plan that is specific to the user input of an estimated recurring amount of monthly contribution towards the user's personal savings goal.  (see at least [0014] [0064] [0072] [0114] [0089]-[0090] [0100] [0104] [0105] [0108] [0008] [0043] [0120] [0133] [0141] [0146] [0147] [0155] .  Grizack discloses the user inputs retirement goals, retirement and savings accounts, and number of years until retirement in order to allow the financial system to run and determine if the user can take retirement at goal time, needs to defer retirement, and/or needs to add more to his savings and retirement accounts.).

Claim 16
Grizack/Marino/Chhabra disclose the limitations shown above.  Further, Grizack discloses:
 (Original)  The savings simulation system of claim 15, wherein the proposed financial plan generates a report indicating a likelihood of success of achieving the user's personal savings goal based on historical market return data for a selected investment vehicle.  (see at least Figs. [0014] [0064] [0072] [0074] [0114] [0089]-[0090] [0100] [0104] [0105] [0108] [0008] [0043] [0120] [0133] [0141] [0146] [0147] [0155] Fig. 31, Fig. 30. Figs. 13-19 [0183] [0014] [0152]-[0154].  Grizack discloses displaying a timeline to show the user at what age he hopes to achieve goals and what he needs to do financially to achieve those dream goals.  Grizack discloses a "Goal Achievement Probability Graph" is available for display to the user. The graph visually represents the statistical output of a financial model simulation that is used to generate a probability like the probability represented in the interface.  Moreover, Grizack discloses that the advisee will be shown that for example, there is a 92.3% probability of a Dream Achievement without Goal #6 and an 87% probability of Dream Achievement with Goal #6.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hollins (US 2008/0201269 A1) discloses providing a user with a mathematical probability that the plans of financial action and financial budget presented to the user can be successfully implemented given the facts and inferences relating to the user's preferred lifestyle, current and probable future financial circumstances, and financial objectives.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON L LAMB whose telephone number is (571)272-1060. The examiner can normally be reached Monday-Thursday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.L./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691